Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarter Report of China Daqing M&H Petroleum, Inc.(the “Company‿on Form 10-Q for theperiod endingMarch 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report‿, Linan Gong, the Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarter Report on Form 10-Q for theperiod endingMarch 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarter Report on Form 10-Q for theperiod endingMarch 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of China Daqing M&H Petroleum, Inc. Date: May 10, 2011 /s/ Linan Gong Linan Gong Chief Executive Officer & Secretary A signed original of this written statement required by Section906 has been provided to China Daqing M&H Petroleum, Inc. and will be retained by China Daqing M&H Petroleum, Inc. and furnished to the Securities and Exchange Commission or its staff upon request
